Citation Nr: 1215579	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a chest injury.

2.  Entitlement to service connection for neck (cervical spine) disability.

3.  Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & T.E.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.  The Veteran also had a period of Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claim for degenerative disc disease (DDD) with bilateral radiculopathy of the lower extremities and spondylosis of the lumbar spine.  The disability has been recharacterized as it appears on the cover page of the instant decision.  The Veteran filed a notice of disagreement (NOD) in June 2009.  A statement of the case (SOC) was issued in January 2010.  The Veteran perfected his appeal in April 2010.

This matter also comes before the Board on appeal from a September 2010 rating decision, which denied entitlement to service connection for a neck injury, as well as determining that new and material evidence had not been submitted to reopen the claim for a chest injury.  The claims have been recharacterized as they appear on the cover page of the instant decision.  The Veteran filed an NOD in November 2010.  An SOC was issued in December 2010.  The Veteran perfected his appeal in January 2011.

The Veteran presented testimony before the Board in October 2011.  The transcript has been associated with the claims folder. 

The neck and lumbar spine disability issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2006 decision, the Board denied entitlement to service connection for chest injury residuals; the Veteran did not file a motion for reconsideration or appeal the denial to the United States Court of Appeals for Veterans Claims (Court).  

2.  Evidence received since the December 2006 Board decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the chest injury residual claim.  


CONCLUSION OF LAW

The evidence received since the final December 2006 Board decision is not new and material, and the Veteran's claim of entitlement to service connection for residuals of a chest injury is not reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 



Duty to Notify 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

With regard to the chest injury issue, the Board finds that all required VCAA notice was furnished to the Veteran.  The record shows that in a May 2010 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to residuals of a chest injury.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). In this case, the RO provided VCAA notice to the Veteran prior to the September 2010 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims, to include the reasons for the prior denial for the chest injury claim.  Kent, supra.  The letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the chest injury claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, post-service VA and private medical records, reports of VA examination, records from the Social Security Administration (SSA), lay statements, and the transcript from the October 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

In October 2009, the RO was notified that there were no records of treatment for the Veteran at the Dorn VA Medical Center (VAMC) from 1973 to 2003.  The Veteran was notified of the unavailability of these records in the same month.  He was asked to submit any copies in his possession.  To date, he has not responded.  The RO made a formal finding on the unavailability of these records in October 2009.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).  

The Veteran submitted additional lay statements after the December 2010 SOC and  supplemental statement of the case (SSOC) were issued.  These statements are not pertinent to the chest injury issue addressed in the instant decision.   As such, Remand for preparation of an SSOC is not necessary.  38 C.F.R. § 19.31.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Residuals of a Chest Injury

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

A claimant may submit an application or claim to reopen a disallowed claim, when VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2011).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  

Here, the Veteran seeks to reopen the claim for service connection for residuals of a chest injury first denied by the RO in February 2003.  In December 2006, the Board affirmed the RO's denial of the claim for chest injury residuals finding no evidence of any current residuals of a chest injury.  This is the last final denial on any basis for this claim.   

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board has not ordered reconsideration of the December 2006 decision.  The Veteran did not appeal the denial with respect to this claim to the Court.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. 
§ 20.1100 (2011).  Thus, the Board's December 2006 decision may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104; King, supra;  DiCarlo,  20 Vet. App. at 55.  

The record indicates that in its February 2003 rating decision, the RO denied service connection for a chest injury finding no evidence of a current disability.  In December 2006, the Board denied the claim on the same basis.  

Of record at the time of the December 2006 Board decision were the Veteran's service treatment records, which show the Veteran was involved in a jeep accident in May 1982 during a period of ACDUTRA with the Reserves.  The Veteran complained of chest pain.  His chest was clear without rales or wheezing.  A chest disability was not diagnosed.  A sick slip shows he was discharged to duty.  There were no further complaints of chest pain during service, to include reports of medical examination and history dated in 1985 and 1990.

Post-service, a January 2003 report of  VA examination documents complaints of chest pain of a two-month duration, but a chest disability was not diagnosed.  An October 2004 report of VA examination diagnosed the Veteran with chest pain only, with no evidence of any significant costochondral joint or rib deformity.
 
Evidence associated with the claims folder since the December 2006 Board decision includes VA outpatient treatment records dated between 2003 and 2010 showing complaints of chest pain in 2003, 2004 and 2009, but no diagnosis of residuals of a chest injury.  There was some suggestion in 2004 that chest pain was associated with possible reflux.  Chest x-rays taken in 2009 were negative.  The Board must conclude that the above new evidence is not material.  The underlying reason for the denial is the lack of current chest disability.  

As noted previously, in December 2006, the Board denied the claim for chest injury residuals finding no evidence of a current chest disability.  The "new" records simply contain complaints of chest pain and similar statements by the Veteran as to service incurrence.  There still is no evidence of a current chest disability or any medical nexus evidence suggesting that the Veteran has residuals of the 1982 chest injury.  Pain is insufficient to establish evidence of a chronic chest disability. Sanchez-Benitez v. West, 13 Vet. App. 282, 285   ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  The Veteran has not provided new and material evidence as to missing elements found to be previously lacking (current disability and nexus).  

To the extent that the evidence of record received since the prior final Board decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, none of the evidence shows that the Veteran had a chronic chest disability during his Reserve service or that he has a current chest disability that may be related to the 1982 jeep accident.  

With respect to the Veteran's own statements, to the effect that he has a chest disability that is related to his Reserve service, such evidence is cumulative and redundant of his earlier statements made prior to the December 2006 decision and accordingly is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In short, the additional evidence does not serve to suggest that the Veteran has a current chest disability that is causally related to the May 1982 jeep accident.  Thus, on this record, new and material has not been submitted to reopen the previously denied claim of service connection for residuals of a chest injury.   See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a chest injury.  To this extent, the appeal is denied.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for neck (cervical spine) disability and lumbar spine disability.

The Veteran claims that he has developed a neck disability and lumbar spine disability as a result of a May 1982 jeep accident during his period of Reserve service.  Notably, he asserts that he was participating in a night training exercise when his jeep ran into a tank trap, hit a large tree and forced his jeep into a ditch, causing injuries to his neck and back.  

DA Form 2173, Statement of Medical Examination and Duty Status, confirms the jeep accident.  The Veteran was found to be in the line of duty.  He was on a period of ACDUTRA from May 1, 1982, to May 24, 1982.  

The record includes medical evidence of current cervical spine and lumbar spine disability.  It does not appear that a VA examination with opinion was conducted with regard to the neck disability issue.  Although there is a negative VA examination with regard to the low back, there is also a private medical opinion which is favorable to the Veteran.  Under the circumstances, the Board believes VA examination of the cervical and lumbar spines with appropriate opinions are appropriate.  38 U.S.C.A. § 5103A; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that in April 2011, the RO received lay statements in support of the Veteran's back claim, without waiver of initial RO adjudication of these statements.  Preliminary review by the RO will be accomplished as a result of this remand.  38 C.F.R. § 20.1304(c)(2011); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain copies of all pertinent outstanding VA outpatient treatment records dated from December 2010 to the present from the appropriate VA medical center.  All information that is not duplicative of evidence already in the claims folder should be obtained.  

2.  The RO should then schedule the Veteran for VA examination of the cervical and lumbar spines.  It is imperative that the claims file be made available to the examiner for review.  Any medically indicated special tests should be accomplished.  The examiner should clearly report any cervical and lumbar spine disabilities diagnosed on examination.  

As to any diagnosed cervical and lumbar spine disabilities, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such diagnosed disability is causally related to the May 1982 jeep accident.  

A detailed rationale should be offered for all opinions with discussion, as appropriate, of service records and post-service medical records, to include the April 2009 VA opinion regarding the lumbar spine and the April 2010 opinion from Michael T. Brier, M.D.  

3.  In the interest of avoiding further remand, the RO should ensure that the opinions are responsive to the remand directives.  

4.  After all indicated development has been completed to the extent possible, the RO should readjudicate the claims in light of all the evidence of record, to include lay statements submitted after the December 2010 SOC and SSOC were issued.  If any benefit sought on appeal remains denied, the Veteran and any representative should be furnished a fully responsive supplemental statement of the case and afforded an appropriate opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


